COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  DANH JOHN TAI DANG,                             §             No. 08-21-00172-CR

                                  Appellant,      §                  Appeal from the

  v.                                              §          413th Judicial District Court

  THE STATE OF TEXAS,                             §           of Johnson County, Texas

                                  Appellee.       §            (TC# DC-F201900089)



                                        JUDGMENT

       The Court has considered this cause on Appellant’s Withdrawal of Notice of Appeal

requesting a dismissal of his appeal and concludes the motion should be granted and the appeal

should be dismissed. We therefore dismiss the appeal.        We further order this decision be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.